Citation Nr: 0117189	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  99- 19 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to residuals of a pulled left 
leg muscle.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active duty for training from January 1960 to 
July 1960, active duty service from October 1961 to August 
1962, and active duty for training from October 1978 to 
November 1978.  The veteran served with the Alabama Army 
National Guard from September 1978 to March 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In December 1999, the RO denied reopening of a claim of 
entitlement to service connection for hypertension.  The 
veteran did not file a notice of disagreement (NOD) as to 
that determination; thus, the matter is not in appellate 
status.  See In re Fee Agreement of Cox, 10 Vet. App. 361, 
374 (1997) (absent an NOD, a statement of the case, and a 
substantive appeal, the Board has no authority to proceed to 
a decision).  

As reflected in the September 1999 VA Form 9, the veteran 
seeks service connection for a right knee condition.  This 
claim has not yet been considered by the RO.  See Kandik v. 
Brown, 9 Vet. App. 434 (1996); Hanson v. Brown, 9 Vet. App. 
29 (1996).  Where a claim has not yet been addressed by the 
RO, it is not in appellate status, and the Board must refer, 
rather than remand, the claim.  See Godfrey v. Brown, 7 Vet. 
App. 398, 409 (1995).  

REMAND

As previously noted, the recently enacted Veterans Claims 
Assistance Act of 2000 (hereinafter, "VCAA") has enhanced 
VA's duty to assist a veteran in developing the facts 
pertinent to his claim, and expanded VA's duty to notify the 
veteran and his representative, if any, concerning the 
aspects of claim development.  See VCAA § 3(a) (to be 
codified as amended at 38 U.S.C. § 5103A); Veterans Benefits 
and Health Care Improvement Act of 2000, Pub. L. No. 106-419, 
§ 104 (2000).  If further evidence or clarification of the 
evidence or the correction of a procedural defect is 
essential for a proper appellate decision, the case shall be 
remanded to the agency of original jurisdiction specifying 
the action to be undertaken.  See 38 C.F.R. § 19.9 (2000).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Historically, the RO denied service connection for the 
residuals of a pulled muscle in the leg in July 1991, on the 
basis that the pertinent disability was not shown on the 
separation examination.  Service connection was again denied 
in November 1991 and January 1992.  In May 1993, the RO again 
denied service connection for a pulled leg muscle during 
active duty for training (ADT).  The veteran appealed the 
rating decision.  In March 1996, the Board noted that the 
claim was appropriately characterized as whether new and 
material evidence had been submitted to reopen the claim for 
residuals of a pulled left leg muscle.  Notwithstanding that 
development concern, the Board found that the veteran had not 
presented evidence of service incurrence, and the January 
1992 rating decision was confirmed.  The current appeal is 
derivative of the veteran's efforts to reopen the claim.  See 
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 3.104 
(2000).  

In April 1998, the veteran reasserted that he received 
treatment for pulled muscles at a field hospital during his 
ADT period (e.g., from October 1978 to November 1978) while 
serving with the Alabama Army National Guard at Eglin Air 
Force Base in Florida.  In August 1998, the RO initiated a 
request for a missing folder to Mail DVB RPC/ CIR.  It is not 
apparent from a review of the record whether the RO received 
a response to that request.  

In response to a VA Form 21-3101 dated in November 1998, the 
Office of the Adjutant General, Alabama Army National Guard, 
provided certified copies of a medical history and medical 
examination completed for enlistment in 1978.  The Chief, 
Retired Activities/ Records Management Branch, reported that 
these were all the medical records for the veteran.  The 
Board is of the understanding that all National Guard service 
records are initially sent to the state headquarters (Office 
of the Adjutant General) which functions as a separation and 
transfer point.  The State then sends the records to the Army 
Reserve Personnel Center (ARPERCEN) which sorts them.  
Records for retirement eligible guardsmen are retained.  All 
other records are sent to the National Personnel Records 
Center (NPRC).  See VBA's Adjudication Procedure Manual M21-
1, Part III (July 12, 1995).  

In determining whether additional development of the record 
is required pursuant to the prevailing law, the Board 
observes that, in July 1991, the NPRC submitted service 
medical records for the period from 1959 to 1964.  Records 
for the ADT period were not associated with the claims file.  
Thereafter, in statements dated in October 1991, December 
1991, and June 1992, the veteran reported personal attempts 
to associate his reserve duty records with his claim.  In 
addition to providing evidence of his unit assignment, he 
provided a pay voucher as proof of the alleged ADT status.  
There is no indication from the record that the RO made a 
specific request to the ARPERCEN for the veteran's Alabama 
Army National Guard records.

As additional action by the RO may be helpful in either 
obtaining putative service medical records held by the 
service department that are not currently of record, or 
additional documented information that the service records 
cannot be obtained, the Board determines that further 
development in this regard is warranted.  See Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999) (VA must in certain cases make 
multiple attempts to obtain service medical records and 
notify the veteran of its failure to obtain them), appeal 
dismissed, ___ Vet. App. ___, No. 95-984 (June 14, 2001); 
Jolley v. Derwinski, 1 Vet. App. 37 (1990) (VA has a 
statutory duty to assist the veteran in obtaining military 
records).  Where documents containing certain information are 
under VA control (real or constructive), failure to produce 
them is likely to frustrate an award of benefits.  See 
Simmons v. West, 14 Vet. App. 84, 89 (2000); Veterans 
Benefits Administration Letter 20-99-60 at 1 (Aug. 30, 1999) 
(directing all ROs that service medical records and VA 
medical center records are to be requested in all cases and 
considered to be records in VA custody). 

In a similar fashion, the Board observes that, even though 
the RO was not successful in obtaining copies of the private 
treatment records referred to in the January 1998 Social 
Security disability determination directly from the providers 
(i.e., B.K., D.D., and B.W.C.), the treatment records are 
available from the Social Security Administration.  These 
records may be both new and material evidence in support of 
the veteran's claim for service connection for a pulled left 
leg muscle.  See VCAA § 3(a) (to be codified as amended at 
38 U.S.C.A. § 5103A(b)(3)); Tetro v. Gober, 14 Vet. App. 100 
(2000); Simmons v. West, 14 Vet. App. 84 (2000); Bell v. 
Derwinski, 2 Vet. App. 611 (1992); Counts v. Brown, 6 Vet. 
App. 473 (1994) (the duty to assist extends to readily 
apparent and facially relevant records).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development: 

1. The RO should review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107) are fulfilled.  

2. The RO should make another attempt to 
secure any available service medical 
records, to include morning and sick 
reports stored at the ARPERCEN, through 
official channels for the veteran's period 
of Alabama Army National Guard service 
September 1978 to March 1980, to include 
his Military Personnel Records Jacket 
showing any line of duty determinations 
with the 205th Engr Co. (WAS) - Alabama 
Army National Guard.  In particular, the RO 
should request any records generated for 
the period from October 1978 to November 
1978 - active duty for training - Bold 
Eagle Military Exercise - Eglin Air Force 
Base.  

3. The RO should request all the medical 
treatment records used in the January 1998 
Social Security disability determination.

4. If any request for records is not 
fulfilled, the responding agency must 
submit a written statement to that effect.  
Then, the RO must inform the veteran as 
required by the VCAA.

5. The RO should then review the claims file 
to ensure that all of the required notices 
have been sent to the veteran, that all 
available evidence designated by the 
veteran has been obtained, that the veteran 
has been notified of any evidence that 
could not be obtained, and that all of the 
above requested development has been 
completed.  If any development is 
incomplete, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. App. 
268 (1998).  

6. The RO should make a specific 
determination, based upon the complete 
record, with respect to whether the veteran 
has presented new and material evidence to 
reopen his claim for service connection for 
residuals of a pulled left leg muscle.  
Based on this determination, and if 
appropriate, the RO should accomplish any 
further indicated development.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
not previously considered and pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).  



